Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  January 22, 2021                                                                 Bridget M. McCormack,
                                                                                               Chief Justice

  160060                                                                                   Brian K. Zahra
                                                                                         David F. Viviano
                                                                                     Richard H. Bernstein
                                                                                     Elizabeth T. Clement
                                                                                      Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                    Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                     Justices

  v                                                        SC: 160060
                                                           COA: 341147
                                                           Berrien CC: 2017-015329-FH
  JUAN MARTINEZ, III,
           Defendant-Appellant.

  _________________________________________/

         On January 6, 2021, the Court heard oral argument on the application for leave to
  appeal the June 18, 2019 judgment of the Court of Appeals. On order of the Court, the
  application is again considered. MCR 7.305(H)(1). In lieu of granting leave to appeal, we
  REVERSE the judgment of the Court of Appeals, VACATE the defendant’s convictions
  and sentences, and REMAND this case to the Berrien Circuit Court for a new trial. We
  agree with dissenting Judge Riordan that the complainant’s statements concerning a threat
  to make prior false allegations were not inadmissible hearsay because they were not offered
  for the truth of the matter asserted. MRE 801(c). Rather, the complainant’s out-of-court
  statements were offered to directly attack the complainant’s credibility. Although these
  statements were not hearsay, it does not automatically follow that they were admissible.
  See People v Musser, 494 Mich 337, 354 (2013). Character evidence is not admissible to
  prove an action in conformity therewith unless an exception applies. MRE 404(a). MRE
  608 provides such an exception. The statements were admissible pursuant to MRE 608(b),
  which permits the admission of evidence “concerning the witness’ character for
  truthfulness or untruthfulness” on cross-examination, limited to the purpose of attacking or
  supporting a witness’ credibility. See People v Jackson, 475 Mich 909, 910 (2006).

         The exclusion of this otherwise admissible evidence was not harmless. In this case,
  the excluded evidence was specific, highly relevant, and acknowledged by the complainant
  while under oath during the preliminary examination. The similarities between the
  threatened accusations against the complainant’s biological father and the accusations
  against the defendant were striking and rendered the complainant’s prior threat highly
  probative of her credibility as to the allegations she made against the defendant. See People
  v Grissom, 492 Mich 296, 317 (2012) (stating that when a witness is “prepared to admit on
  the stand that a prior accusation of a similar nature was false, it is hard to imagine good
  reason for excluding the evidence”) (quotation marks and citation omitted). In light of the
  absence of other direct or circumstantial evidence supporting the defendant’s convictions,
                                                                                                               2

the exclusion of this impeachment evidence was not harmless error. The risk of prejudice
is especially high in a case such as this in which the evidence essentially presents a one-
on-one credibility contest between the complainant and the defendant because of the
reasonable probability “that this additional attack on the complainant’s credibility would
have tipped the scales in favor of finding a reasonable doubt about [the] defendant’s guilt.”
People v Armstrong, 490 Mich 281, 291-292 (2011); see also People v Gursky, 486 Mich
596, 620-621 (2010).

       We do not retain jurisdiction.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         January 22, 2021
       a0119
                                                                             Clerk